MEMORANDUM **
Louie Elias appeals pro se the district court’s order dismissing his action alleging that his constitutional rights were violated when his driver’s license was suspended. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm.
Because Elias’s complaint and its attachments demonstrate that the municipal court and Department of Motor Vehicles provided Elias notice and an opportunity to be heard prior to the suspension of his driver’s license, and Elias failed to avail himself of that process, the district court properly dismissed his claims for unreasonable seizure and denial of due process as to all defendants. Cf. Aiona v. Judiciary of Hawaii, 17 F.3d 1244, 1250 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.